﻿Mr. President, your election to the Chair at this thirty-ninth session of the General Assembly represents just recognition by the international community of your merits and personal qualifications and of your political and diplomatic experience, amply demonstrated in the United Nations as well as in other international forums which have had the benefit of your participation.
4.	Panama highly values your important efforts as President of the United Nations Council for Namibia, a post which you have carried out for the last five years with exemplary dedication and effectiveness and a post in which you have made a most valuable contribution to the complete liberation of Africa and to the struggle to uphold the principles of the self determination of peoples and national independence. My delegation would like to welcome most warmly Brunei Darussalam, which became a Member of the United Nations last week. We hail its entry into the Organization as a sign of our era, an era in which we are moving steadily along the path of decolonization and towards the goal of the universality of the United Nations.
6. I should like to join the voice of my delegation to the unanimous tribute which delegations have paid to the Secretary General. His tireless efforts to promote peace and his constant dedication to the achievement of international cooperation deserve the profound recognition of my delegation.
7.	I should like to mention with special gratitude the official visit the Secretary General made to Panama in April of this year, which gave us a greater realization of the dedication with which Mr. Perez de Cuellar is carrying out the sensitive responsibilities entrusted to him by the international community.
8.	The Secretary General may rest fully assured that Panama will encourage and support his efforts to tum the United Nations into a more effective Organization for the maintenance of international peace and security as well as the forum for the solution of the grave problems confronting mankind today.
9.	Panama is located almost at the very centre of the western hemisphere, where, at the northern end of the Andes, it has a bird’s eye view of Central America and the Caribbean. Having a diversified ethnic, cultural and political makeup, my country has had, from the beginning, pluralistic neighbourly relations. At the same time, it offers the most expeditious route between the Atlantic and the Pacific, and in its settlement it merged men from the four comers of the world. It is precisely because of this geographical and intellectual situation that we at all times identify ourselves with the quest for harmony among the varied peoples of the Americas, who may not be united today but whose destiny is to be united in the future.
10.	Inasmuch as it is a country characterized by the national personality of its people, the interoceanic and continental communications which are natural to the geographical location of Panama have linked it by culture with South America, the Antilles and the rest of the world. Hence our history, socioeconomic structures and culture identify and confirm us as a Bolivarian and Caribbean nation, while at the same time making us aware of our responsibilities as the neighbour of the Central American region.
11.	That was indeed the vision of the liberator Simon Bolivar, when he aspired for us to be for the new world what Corinth was for classical antiquity. His dream began to forge a new reality when in 1826 he convened the Amphictyonic Congress in my country "to obtain a system of guarantees which in time of peace or war would mark our new destiny". This has been our mission in the past and it will continue to be our mission. In 1815, a well-known Venezuelan wrote about a republic which, crisscrossed by canals, would shorten distances in the world. Nine decades later, after we became a sovereign and independent Republic, we opened up an artificial waterway, thus speeding up world traffic.
12.	These inter-ocean functions very early linked my country with the international community as a multilateral centre for trade and communication. Since the days of its discovery, after Balboa divided the southern sea in 1513, Panama has become the centre of geographic explorations through the Central and South American shores of the Pacific. During the three centuries of Spanish domination, we had the responsibility of being the meeting point for communications and trade of the metropolitan country and its overseas possessions. In time, this continued through rivers and over land, by means of a rail network, the canal, interoceanic pipelines, port systems, telecommunications and air navigation, the trade and banking complex, among others.
13.	Although these physical structures imply worldwide functions, they are merely temporary means to enable us to utilize certain of our country's territorial attributes, which are part of the national Panamanian heritage. This is a very simple concept; yet paradoxically some have refused to understand it. The strategic geographical location of my country has time and again been the object of the greed of foreign Powers, which have exploited that part of our territory for their own benefit.
14.	Nevertheless, my country has throughout history demonstrated its vocation to serve the international community, providing universal, effective, neutral, peaceful and safe access to the use of this natural attribute through various means of communication and exchange. We Panamanians ask only that our country should be used with respect for our sovereignty, integrity and national interests and that it should benefit in a suitable way the full development and the peace and security of our people and of our Latin American brothers.
15.	The issues we wish to mention here before the international community are closely related to compliance with what I have just said.
16.	First of all, it is our duty to inform the General Assembly about the implementation of the 1977 Panama Canal Treaties' because of the importance of their proper implementation for world trade and communications and the very significant role of international solidarity and the United Nations in making it possible for the Treaties to be concluded and because of what compliance with those Treaties will bring to good relations and peace in the region.
17.	The 1977 Canal Treaties were far from satisfying all the legitimate aspirations of the Panamanian nation. Nevertheless, we must emphasize the fact that they demonstrated the feasibility of finding a viable solution to a dangerous and complex colonial conflict between a small developing country and a major Power by means of a long and difficult process of negotiations, where both parties demonstrated the political will to make mutual and reasonable concessions on the basis of mutual respect for their sovereignty as nations.
18.	This spared both peoples and all the users of the Canal inestimable damage and suffering and offered the entire international community an extremely valuable precedent. We are all morally bound to recall with constant gratitude the two courageous and visionary statesmen who were responsible for the Treaties, General Omar Torrijos and President Jimmy Carter.
19.	Contrary to what was maintained by the opponents of the Treaties, ever since the colonial regime in the Cana! Zone was abolished and the bi-national regime and the joint administration were set up, the Canal has become much more efficient. When the Treaties came into force in 1979, the Canal was saturated with traffic and could service 13,000 vessels a year; today it can take 15,000. !n five years its daily capacity has grown from 37 to 42 vessels; waiting and transit time has been cut from 40 to an average of 23 hours. At the same time, the number of accidents to vessels in transit has diminished, despite the increase in their size.
20.	With respect to the historic requirements of Panama, an important part of them has been completely or partially satisfied. On 1 October 1979, Panama regained jurisdiction over two thirds of the land and water under colonial occupation; it also regained control over its natural ports at both ends of the Canal. Many installations and infrastructure and service facilities were returned to Panama. The Canal itself and the most vital areas and installations remained under a bi-national regime of joint administration. On 31 March 1982, when the first stage of the transition period ended, the foreign police, courts and judges disappeared from the area and Panama gained full jurisdiction over its entire territory.
21.	Following ratification of the Treaties, Panama has received payment of $352,419,000 for Canal operations. This is considerably less than the direct and indirect benefits received by its foreign counterpart and of course much less than my country legally deserves. Nevertheless, if the Treaties had not been agreed upon, Panama would have obtained only $9,800,000, the ridiculous sum paid to it under the colonial regime.
22.	What is more important is that the Panamanian flag now flies throughout the former Canal Zone as the symbol of our full sovereignty, and in the areas still under temporary military occupation and where the United States flag still flies, the Panamanian national flag always has pride of place. Thus the words of General Omar Torrijos, who said that "there is no colonialism that will last 100 years, nor Latin American who will put up with it", are all the more relevant.
23.	At the proper time, in compliance with the subsequent stages of the decolonization timetable agreed upon in the Treaties, on 1 October 1984 Panama will finally regain control of the areas and installations under military occupation at Fort Gul lick and the so-called School of the Americas and, more important, on 1 January 1990, the post of administrator of the Canal will be filled by a Panamanian. Panama is most determined that each stage should be complied with on time.
24.	Progress with respect to the use of Panamanian workers in the administration, operations and maintenance of the Canal is much less satisfactory. The Treaties provide for a gradual increase in the proportion of Panamanian workers until, by 1999, there are no longer any foreign officials. However, already in 1979 more than 69 per cent of the labour force was Panamanian, and that figure has since increased only to 77 per cent despite the fact that there are many sufficiently qualified Panamanians. Those remaining from the colonial administration have been reluctant to give up the higher bureaucratic posts and so-called positions of trust, in particular, although such posts do not call for sophisticated technical knowledge.
25.	The situation has been aggravated unjustifiably by the unilateral decision imposed by the United States majority which still exists in the Board of Directors of the bi-national Panama Canal Commission which directs the administration of the Canal. As a result of this, a number of privileges have been given to the United States officials working in the Canal administration, thus openly and directly discriminating against the Panamanian officials doing exactly the same jobs. This is a clear and direct violation of the 1977 Treaties, which explicitly prohibit all forms of discrimination on the basis of nationality and make no provision for the granting of such privileges.
26.	To make matters worse, this measure, which was introduced in spite of the many earlier objections and protests by Panama, results in a heavy financial loss, which is being deducted from the earnings from the operation of the Canal, part of which belongs to the Panamanian side. Thus Panama is in the humiliating position of having to subsidize the cost of a measure which was adopted against its own better judgement and which constitutes an act of discrimination against its own citizens.
27.	This is one more case of violations of the letter and the spirit of the Treaties, which have been scrupulously observed by the Panamanian side. As in the majority of the other cases, these violations are based on the Murphy Law, Law 9670, which was adopted unilaterally by the United States Congress, on 27 September 1979, as internal legislation designed to govern the conduct of the United States Government in the process of the implementation of the Canal Treaties. This is a typical case of an illegal law which establishes provisions for one of the parties to a bi-national Treaty, contradicting what was ratified by both parties to that Treaty.
28.	We refer only to the most flagrant and harmful aspects of the situation, and should give a few examples.
29.	First, the Treaty clearly establishes that the rights and responsibilities of each of the two countries will be exercised through the Panama Canal Commission, which is a bi-national body, rather than directly by the respective Governments. It also states that the Board of Directors of that Commission, composed of representatives of both parties, is the supreme governing body. In accordance with the Treaty itself, the United States has a majority membership of the Board—five representatives as compared with four Panamanians. Following the ratification of the Treaties in both countries, Law 9670 attempts to turn the Canal Commission into a branch of the United States Executive, placing its leadership in the hands of the Secretary of Defence of that country and attempting to turn the Board of Directors into a mere supervisory board presided over by a representative of the Secretary of Defence. Thus it denies the essentially bi-national spirit of the Canal administration.
30.	Secondly, the Treaties from the very beginning gave a slight numerical advantage to the United States side in the composition of the Board of Directors. Law 9670 further attempts to establish that there should be a quorum at the meetings of the Board only if there is present a majority of United States representatives, irrespective of the total number of members attending a particular sitting. In this manner, the presence of the Panamanian members is not taken into account for the determination of a quorum, and this places us in an inferior position.
31.	Thirdly, this United States majority has imposed a so-called code of conduct on all the employees of the Canal, including the Panamanian representatives on the Board of. Directors—despite the fact that they voted to the contrary—and also the deputy administrator of the Canal, who is a Panamanian. Under this "code" the Panamanian representatives and the deputy administrator are assigned the status of United States employees, subject to the federal laws of that country, contrary to the Treaty, which defines them as Panamanian officials. This is contrary to the Treaty itself, which states that all the officials of the Canal must act in accordance with Panamanian labour laws.
32.	Fourthly, Law 9670 attempts to apply on Panamanian territory United States federal laws and rules, giving the United States jurisdiction in our country even over Panamanian citizens and unions, contrary to what is contained in the Treaties ratified by both parties.
33.	That is not all, but I have given sufficient examples to demonstrate the gravity of the situation and the consequences deriving from it. They are important not only because they are so many further violations of the letter and the spirit of the Treaties freely entered into between both parties, but also because they impose onerous conditions which are harmful to the dignity and the interests of Panama. Thus, new, unnecessary conflicts are brought about, to the detriment of the good relations, understanding and cooperation envisaged in the Treaties, the proper development of which is thus impeded.
34.	The other aspect of the discrepancies is that relating to the conditions of the protection and security of the Canal. The Panamanian attitude on this subject has always been based on the recognition that this is a sensitive Canal, whose best defence is neutrality and the universality of its services and whose best protection is the sympathy of the people residing in the area. As r sovereign nation Panama has a traditional vocation of neutrality and non-alignment in all matters relating to East West tensions and more particularly to its well-known decision to participate in actions of conciliation and peace-making in the Central American region. There is no need to elaborate on this, since everyone is aware that my country has taken an active part in the various efforts leading up to the Contadora process, is part of that process and provides the headquarters for its activities. Therefore, those who are friends and partners of Panama, particularly those friends carrying out activities on Panamanian territory, have the moral, political and legal duty to respect that stated vocation of country.
35.	The 1977 Canal Treaties authorize the temporary prolongation of the presence of United States bases and troops on Panamanian national territory until the last day of this century, with the sole purpose of contributing to the protection of the Canal as it exists at present. Any activity of these bases and troops going beyond their exclusive mission of protecting the Canal runs counter to the Treaties allowing for their presence on the territory of my country. Hence we reiterate our protest against and rejection of the logistics, intelligence, planning or military training activities which are being carried out on Panamanian territory aimed against other countries in any region. Similarly, we repeat that such actions not only violate the letter of the Treaties and undermine Panamanian policies and sovereignty but also harm the interests of the other nations using the Canal. 
36.	The international community and the United Nations made a significant contribution to the process that led to the 1977 Panama Canal Treaties, which have made and continue to make an effective contribution to mutual understanding and international peace and security and are a laudable precedent appreciated by all countries and organizations wishing to defuse disputes and foster peace and security. The proper implementation of the Treaties in all their aspects and at all stages meets the aspirations of all peoples, particularly the Latin American nations.
37.	When Law 9670 was adopted, President Jimmy Carter engaged the word of the Chief Executive of the United States that the text would be revised jointly with Panama in order to bring it in line with the Treaties and with the interests of both countries. One of the Law's articles stipulates that the Law should be revised periodically. Nevertheless, in the last five years the protests of the Panamanian Government and its demands that the revision be conducted immediately have been constantly ignored and this has led to an accumulation of further violations, discrepancies and problems.
38.	We should like once again to appeal, in the General Assembly, to international solidarity and understanding to ensure that the process of implementation of the 1977 Treaties be followed more closely and that nations friendly to Panama and to the United States seek their strict application. This appeal must consist in demanding the speedy revision of Law 9670 so as to bring it in line with the spirit and the letter of the Canal Treaties.
39.	We would not wish this appeal to cloud the good relations existing between Panama and the United States. My country repeats this call precisely because we want to continue to improve these relations, and these violations are an obstacle to our aspirations. The United States introduced this law which is the source of the current problems, and it is therefore up to that country to take the appropriate steps. We trust that the good intentions of the United States authorities will be sensitive to this unanimous international appeal we are making here today.
40.	Under the leadership of General Omar Torrijos, my country began important social and economic reforms which went hand in hand with a strengthening of national sovereignty and independence, and we are happy to say that there is no political violence in Panama at this time. However, such violence does exist in neighbouring countries which are still suffering from many structural injustices the effects of which are further exacerbated by the international economic crisis and the imbalances in the trade and financial relations existing between rich and poor countries.
41.	The fact that there is an area of conflict nearby has given rise in Panama to a foreign policy basically aimed at contributing to the peaceful solution of the problems in the area by means of dialogue and political negotiations between all the parties to the conflict and at avoiding the exacerbation or generalization of conflict situations. This faith in genuine understanding among peoples has been confirmed throughout history, and we trust that it offers the best hope of hemispheric brotherhood in the future.
42.	Thus, we consistently uphold the principle of Panamanian neutrality with regard to disputes between other countries in the area or between the great Powers. For this reason also, we endeavour to develop good relations with all nations of the area without exception, even though they may have political systems different from our own. As our experience has shown, dialogue and agreements jointly arrived at with all countries are the best way to protect the security and stability of each and of the international community as a whole.
43. In the face of the dangerous deterioration of the regional situation, and in keeping with our experience, we prefer Panama to be a centre of understanding and conciliation rather than a party to confrontations. This basic principle has made my country one of the main sites for discussions to achieve peace in the world; the same principle animates the Contadora initiative.
44 We can say today that Contadora has become one of the most important expressions of international political solidarity and an effective means for dialogue in the region. I need not repeat here the readjustment this initiative has accomplished through the Contadora declaration, the Cancun Declaration on Peace in Central America, the Document of Objectives and the document on measures to be taken to fulfil the commitments entered into in the Document of Objectives and the Contadora Act on Peace and Cooperation in Central America. But it is worth recalling that this process has brought to the fore the fundamental principles which have inspired and given purpose to the initiative, that dialogue has become possible and that that dialogue has led to the identification of specific problems and many consensus understandings on the way to a solution. At the same time, it has been possible to contain the trend towards generalization of the state of war which a few years ago threatened the region. What has already been achieved makes it possible to envisage that the necessary agreements will be arrived at shortly to implement the Contadora objectives.
45.	At a time of grave peril the world placed great hopes in Contadora. The complexity and very nature of the problem required a process that was both patient and bold, laborious and painstaking, and that also required discretion, despite demands for spectacular action which would not have truly helped. As is well known, the revised version of the Contadora Act on Peace and Cooperation in Central America, handed over to the five Central American Governments on 7 September 1984, reflects the observations which those Governments had formulated earlier with respect to the original version of that document following an extensive exchange of views.
46.	This has made it possible to arrive at viable formulas of understanding which express the many points of agreement necessary to guarantee respect for sovereignty, mutual security and mutual respect and neighbourly relations between all countries in the area—preconditions to ensure the political stability and social and economic development required by the people of Central America. Therefore, it is now up to the five Governments to make their final comments on the revised Contadora Act, before 15 October, in order that they may sign it soon, at a forthcoming meeting of the Foreign Ministers of the countries of Central America and of the Contadora Group.
47.	When that has been done, it is above all the responsibility of the Central American Governments themselves to bring about an honourable and lasting peace. It is their duty to show the political will that they have repeatedly spoken about, by speedily adopting the legal commitments in the Contadora Act. Similarly, it is the duty of other Governments with interests in the region and links with it unequivocally to support the adoption and implementation of this agreement, with full respect for the self-determination and sovereignty of the Central American nations.
48.	To state here that Contadora has played its role and that the Central Americans themselves now bear the main responsibility in no way means that Contadora's responsibilities are over, or that it has relinquished them, as some seem to think. Contadora's role will continue through its cooperation in orchestrating the agreement, but above all it must maintain an effective presence as long as peace continues to be threatened.
49.	From now on the international community will have to redouble the solidarity that it has always given to these negotiating efforts. Its support is today more important than ever in calling on the Governments of all the countries concerned to sign and fully to implement the Contadora Act, and in asking those countries with interests in and links with the region speedily to subscribe to the Additional Protocol, thus committing themselves to contribute to peace and cooperation in Central America. In that way, everyone can contribute to bringing about the peace which the people of Central America, the continent and mankind deserve.
50.	The amphictyonic vocation which Simon Bolivar gave to my country forms an indelible part of the national consciousness of Panamanians. Like the other Latin American countries, Panama is closely linked with its sisters in America, not only by our historic and cultural traditions but also by the present similarity and interrelationship of our structures, problems and aspirations, because of which nothing that affects other Latin Americans can be a matter of indifference to us. Moreover, since we share similar difficulties and goals, it is of course of necessity the duty of our nations to act together in ever more effective ways, so that we may save ourselves and develop together, for otherwise we shall sink separately.
51.	As is well known, very serious trade and financial difficulties are part of the current problems of Latin America. The main causes of these problems are to be found beyond our borders and outside the control of our countries. There is a wise Japanese saying that the first thing a good businessman must desire is the prosperity of his customers. Indeed, that is the only thing that can develop the market, and only equity in the terms of trade can guarantee it. However, mistaken economic strategies by certain industrialized countries have resulted in turning their partners into debtors, stifling the market instead of contributing to its prosperity.
52.	It is well known that the unjust and disorderly structure of international economic relations no longer corresponds to contemporary reality, resulting in harm to all the developing countries. To make matters worse, there is a growing deterioration in the terms of trade between the poor countries and the industrialized countries, the effects of which are worsened by the protectionist and restrictive measures imposed by the major economic Powers, and particularly by the artificial and unreasonable increase in interest rates.
53.	Nevertheless, the major economic Powers still do not listen to our warnings. They have continued to ignore the urgent call for a North South dialogue, global negotiations and other initiatives. At the same time, they continue to overlook the fact that the freeze in the East West dialogue and the escalation of the arms race, with their inevitable budgetary and financial effects, are costly to the developing countries and are daily speeding up the deterioration of our economic situation, presenting the world with new threats.
54.	Confronted with this situation, Latin America continues to show its political maturity, the best demonstrations of which are the Quito Declaration issued by the Heads of State or Government of the Latin American and Caribbean countries at the Latin American Economic Conference, held from 9 to 13 January this year and the Cartagena Consensus of 22 June.
55.	Since it is the mistaken economic policies of certain industrialized nations and their financial organizations that have brought about this situation for the Latin American countries, those nations and creditor institutions can do no less than to accept that they share the responsibility for the present level of indebtedness. Furthermore, in view of the great social and political upheavals that the situation could cause, it is impossible to claim that the problem is exclusively financial or that the Latin American Governments should accept forced insolvency to please creditors who have forgotten their share of the responsibility. The problem requires serious political consideration, and there must be a joint solution, bearing in mind the interests of both sides, since the only answer is the structural improvement and the development of the Latin American economies.
56.	The Government of the Republic of Panama, through me thanks the United Nations for its efforts for peace and mankind. We are convinced that not only our country but the whole international community will solve our problems on the basis of dialogue, political negotiation and mutual respect between States. That is the best contribution we can make for the benefit of our peoples.
